                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

ASIA GAINES, for herself and as next            )
friend of her minor child, “JC,”                )
                                                )
             Plaintiffs,                        )
                                                )      Case No. 19 C 775
      v.                                        )
                                                )      Judge John Z. Lee
THE CHICAGO BOARD OF                            )
EDUCATION, KRISTEN A. HAYNES,                   )
and JUANITA TYLER,                              )
                                                )
             Defendants.                        )


                      MEMORANDUM OPINION & ORDER

      Plaintiff Asia Gaines, on behalf of herself and her minor child, “JC,” filed this

lawsuit against the Chicago Board of Education (“the Board”), Kristen A. Haynes,

and Juanita Tyler, alleging federal and state claims relating to JC’s treatment at

George W. Tilton Elementary School on September 20, 2018. The Board has filed a

motion to dismiss the complaint’s allegations against the Board contained in Counts

I and IV through X. For the reasons stated herein, the Board’s motion is granted in

part and denied in part.

                                     Background1

      On the morning of September 20, 2018, nine-year-old JC walked toward his

classroom in George W. Tilton Elementary School and noticed his teacher, Haynes,


1      The following facts are taken from Gaines’s amended complaint and are accepted as
true at this stage. See Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (stating
that, at the motion-to-dismiss stage, the court “accept[s] as true all well-pleaded facts
alleged”).
and an unknown woman, Tyler, standing by the door. Am. Compl. ¶ 39, ECF No. 23.

The day before, Haynes had invited Tyler—who is unaffiliated with the school and,

then unbeknownst to JC, is JC’s paternal great aunt—to come to the school and

punish JC for being disruptive in class. Id. ¶¶ 30–32. Tyler was not listed as JC’s

emergency contact at the school and was not otherwise authorized to have any contact

with him. Id. ¶ 33. No one from the school notified JC’s parents that Tyler had been

asked to come, or would be coming, to the school. Id.

      As JC walked past Haynes and Tyler on his way to the classroom, Tyler

grabbed and stopped him. Id. ¶ 40. Tyler eventually slapped JC in the mouth twice,

with Haynes and Tyler then lifting him off his feet by his wrists and carrying him

down the hallway to the boy’s bathroom. Id. ¶¶ 43–47. In the bathroom, Tyler, using

two large belts Haynes had provided her, struck JC approximately 20 to 30 times on

his back, left shoulder, buttocks, and the back of his right leg. Id. ¶¶ 50–57. She also

slapped JC on the mouth for a third time. Id. ¶ 58. Though JC was fully clothed,

Tyler’s strikes broke the skin on his back and left red abrasions and red areas on

other parts of his body. Id. ¶ 60.

      As a result of the incident, JC has twice been diagnosed with post-traumatic

stress disorder. Id. ¶ 87. He has undergone and continues to undergo extensive

psychological   evaluation   and     is   expected   to   require   extensive,   long-term

psychotherapy. Id. Among other negative developments, JC has been unable to fall

asleep until 1:00 am or 2:00 am each night—saying that he is too scared to go to




                                             2
sleep—and consequently is constantly tired and has difficulty concentrating. Id.

¶¶ 90–92.

      Gaines, on behalf of herself and JC, has filed a ten-count amended complaint

against Haynes, Tyler, and the Board. Specifically, Gaines asserts a Monell claim

against the Board (Count I) and two claims under 42 U.S.C. § 1983 against Haynes

(Counts II and III). Gaines also asserts several state law claims, including assault

against Haynes, Tyler, and the Board (Count IV); battery against Haynes, Tyler, and

the Board (Count V); intentional inflection of emotional distress (“IIED”) against

Haynes, Tyler, and the Board (Count VI); aiding and abetting against Haynes and

the Board (Count VII); civil conspiracy against Haynes, Tyler, and the Board (Count

VIII); respondeat superior against the Board (Count IX); and indemnification against

the Board (X).

      The Board moves to dismiss the claims against it, namely those in Counts I

and IV through X. See Mot. to Dismiss, ECF No. 26.

                                  Legal Standard

      To survive a motion to dismiss pursuant to Rule 12(b)(6), a complaint must

“state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In this

way, the complaint must put the defendants on “fair notice of what the . . . claim is




                                           3
and the grounds upon which it rests.” Twombly, 550 U.S. at 555 (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)).

      In addition, when considering motions to dismiss, the Court accepts “all well-

pleaded factual allegations as true and view[s] them in the light most favorable to the

plaintiff.” Lavalais v. Vill. of Melrose Park, 734 F.3d 629, 632 (7th Cir. 2013). At the

same time, “allegations in the form of legal conclusions are insufficient to survive a

Rule 12(b)(6) motion.” McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873, 885

(7th Cir. 2012) (citing Iqbal, 556 U.S. at 678). As such, “[t]hreadbare recitals of the

elements of the cause of action, supported by mere conclusory statements, do not

suffice.” Iqbal, 556 U.S. at 678.

                                       Analysis

I.    Gaines’s personal claims against the Board.

      With respect to Counts I and IV through VIII, the Board first argues that

Gaines cannot individually sustain those claims against the Board, as those counts

allege injuries to JC, not Gaines. See Mot. to Dismiss at 4–5; id. at 5 (“Plaintiff Asia

Gaines does not have standing to bring claims for herself because the Complaint does

not allege that she suffered an injury in fact that can be fairly traced to the

defendant.” (internal quotation marks omitted)).

      The Court agrees that Counts I and IV through VIII (Monell, battery, assault,

IIED, aiding and abetting, and civil conspiracy) do not allege, let alone plausibly

allege, any actions directed at Gaines. While Gaines responds by arguing that she

has suffered emotional and economic injury as a result of Haynes’s and Tyler’s




                                           4
conduct toward JC—by, for instance, having to “expend[] significant time and money

in order to provide for [JC]’s medical and psychological care,” Resp. to Mot. to Dismiss

at 20, ECF No. 51—she does not tie those injuries to the actual claims alleged in

Counts I and IV through VIII or otherwise argue in any detail that her alleged

injuries permit her to adequately plead those specific claims on an individual basis.

Gaines does not, for example, explain how the fact that her son allegedly received

unauthorized, harmful physical contact enables her to personally bring a battery

claim against the Board (Count V)—as opposed to one on behalf of her son—even if

she has been forced to pay certain expenses as a result of that physical contact.2

II.    Gaines’s Monell claim.

       The Board next argues that Gaines fails to state a Monell claim against the

Board.     See Mot. to Dismiss at 5–8.              Municipalities, government agents, or

policymaking individuals may not be held liable under Section 1983 through a

respondeat superior theory but may be held liable for constitutional deprivations

pursuant to governmental custom. See Monell v. Dep’t of Social Servs. of City of N.Y.,

436 U.S. 658, 690 (1978).

       In order to establish liability under Monell, a plaintiff must demonstrate: “(1)

an express policy that causes a constitutional deprivation when enforced; (2) a

widespread practice that is so permanent and well-settled that it constitutes a custom

or practice; or (3) an allegation that the constitutional injury was caused by a person

with final policymaking authority.” Waters v. City of Chicago, 580 F.3d 575, 581 (7th


2      Illinois law does allow a parent to recover medical costs incurred as a result of a child’s
injuries, 750 ILCS 65/15, but Plaintiff has not asserted such a claim.


                                                5
Cir. 2009) (quoting Estate of Sims ex rel. Sims v. Cnty. Of Bureau, 506 F.3d 509, 515

(7th Cir. 2007)).

      Gaines has adequately stated a Monell claim. In particular, Gaines alleges

that the injuries JC suffered resulted from a “widespread practice”—“failing to

adequately investigate, intervene with and discipline or otherwise correct teachers .

. . when they use or threaten to use unreasonable or excessive corporal punishment,”

Am. Compl. ¶ 126—“that is so permanent and well-settled that it constitutes a custom

or practice,” Waters, 580 F.3d at 581. While the Board states that plaintiffs “must do

more than allege one incident in order to establish a Monell claim under the de facto

policy theory,” Mot. to Dismiss at 6, Gaines does more than conclusorily assert that

the incident involving JC was the result of a de facto policy. Rather, Gaines also cites

to a 2009 investigative report documenting many sustained allegations of school

beatings at Chicago Public Schools—including those specifically involving belts and

other similar implements—and noting that relatively few staff were terminated in

response. See Am. Compl. ¶ 127; Dave Savini, George Tilton Elementary School

Student: I Was Beaten With A Belt, CBS CHICAGO, Feb. 6, 2019, https://chicago.cbslo

cal.com/2019/02/06/george-tilton-elementary-school-student-beaten-belt;      see   also

Simpson v. Ferry, 202 F. Supp. 3d 444, 448 (E.D. Pa. 2016) (relying partly on news

articles attached to the complaint to conclude that a Monell claimant had plausibly

alleged a municipal custom of tolerating excessive force). Though the report is a

decade old, it apparently is the most recently available information regarding

allegations of student mistreatment at Chicago Public Schools and the Board’s




                                           6
actions in response. See George Tilton Elementary School Student: I Was Beaten With

A Belt (“Sustained complaints totaled 568, but only 24 CPS staff were terminated.

The CBS 2 Investigators repeatedly asked CPS for recent numbers but were told the

statistics are no longer tracked that way.” (emphasis added)).

      Furthermore, the amended complaint contains other facts that support the

existence of a de facto policy of failing to adequately investigate and discipline when

staff beat or threaten to beat students. For instance, the amended complaint alleges

that Haynes “had a history of engaging in corporal punishment with her students”

and “regularly threatened numerous other students to ‘pull out the belt’ and use it on

them,” which Tilton principal Sylvia Yvette Hodge “was well-aware of.” Am. Compl.

¶¶ 21–24. Nevertheless, the amended complaint continues, Haynes “had not been

disciplined in any way for administering previous ‘whoopings’ or threats of whoopings

with her belts.” Id. ¶¶ 22–24. Relatedly, the amended complaint also alleges that

Haynes, in the presence of Gaines and Hodge, once opened a classroom closet

containing two large belts and told Gaines that “[i]f you ever want to whip [JC]’s butt,

I got something for you.”     Id. ¶ 27.   Hodge allegedly did not correct Haynes’s

statement or say anything else in response. Id. ¶ 28.

      In sum, the Court concludes that Gaines has adequately pleaded a Monell

claim against the Board by alleging a widespread Board practice of failing to

investigate and discipline staff when they beat students; by citing to a relevant study

that suggests inadequate disciplining of staff who beat students; and by pleading

other facts consistent with a practice of looking the other way in the face of school




                                           7
beatings. This is enough to provide the Board “fair notice of the [Monell] claim and

ground on which it rests.” Cornielsen v. Infinium Capital Management, LLC, 916

F.3d 589, 598 (7th Cir. 2019) (quoting Iqbal, 556 U.S. at 672); see also Garcia v. M.T.

Food Serv., Inc., 13 C 07485, 2014 WL 6461937, at *1 (N.D. Ill. Nov. 17, 2014) (“The

purpose of a Rule 12(b)(6) motion to dismiss is not to decide the merits of the case; a

Rule 12(b)(6) motion tests the sufficiency of the complaint.”).

III.   The Board’s liability for intentional torts alleged in the amended
       complaint.

       The Board next contends that the intentional torts listed in Counts IV through

VIII, which includes assault, battery, IIED, aiding and abetting, and civil conspiracy,

should be dismissed as to it. See Mot. to Dismiss at 8–9. The Court agrees. As the

Board argues, the amended complaint does not contain sufficient facts to support

Plaintiff’s theory that the Board is directly liable for the intentional torts in those

counts. Accordingly, the only basis for holding the Board liable for those torts is

respondeat superior and indemnification, which are already pleaded in Counts IX and

X. See Horton v. City of Chicago, 13 C 6865, 2016 WL 4945014, at *4 (N.D. Ill. Sept.

15, 2016) (dismissing civil battery claim against employer because there were no

allegations in the complaint to suggest the employer was directly liable for battery;

“the only basis for holding [the employer] liable for battery is respondeat superior,

which Plaintiff already alleges as a standalone claim.”).




                                           8
IV.   Gaines’s respondeat superior claim.

      A.     The Board’s vicarious liability for Haynes’s actions.

      The Board further contends that it cannot be held responsible under

respondeat superior (Count IX) for Haynes’s alleged conduct toward JC because that

conduct was not plausibly within the scope of her employment with the Board. See

Mot. to Dismiss at 10–13. The Board is incorrect.

      Under Illinois respondeat superior law, “an employer may be liable for the

‘negligent, willful, malicious or even criminal acts of its employees when such acts

are committed in the course of employment and in furtherance of the business of the

employer.’” Stern v. Ritz Carlton Chicago, 702 N.E.2d 194, 196 (Ill. App. Ct. 1998)

(quoting Deloney v. Board of Education, 666 N.E.2d 792, 798 (Ill. App. Ct. 1996)).

Relatedly, an employee’s actions fall within the scope of employment if “(a) it is the

kind [s]he is employed to perform; (b) it occurs substantially within the authorized

time and space limits; and (c) it is actuated, at least in part, by a purpose to serve the

master.” Pyne v. Witmer, 543 N.E.2d 1304, 1308 (Ill. 1989) (emphasis added); see also

Sunseri v. Puccia, 422 N.E.2d 925, 930 (Ill. App. Ct. 1981) (“If an employee commits

an intentional tort with the dual purpose of furthering the employer’s interest and

venting personal anger, respondeat superior may lie.”).

      Here, the amended complaint adequately alleges that Haynes’s conduct of

arranging for JC’s beating and then participating in that beating was within the

scope of her employment with the Board.          Specifically, the amended complaint

suggests that Haynes’s actions were tied, at least in part, to the school objective of




                                            9
maintaining discipline of her students. See Am. Compl. ¶ 188 (“Ms. Haynes and Ms.

Tyler had a lawful purpose, school discipline, but the means they used to achieve

their purpose . . . went beyond the bounds of lawful activity.”); id. ¶ 66 (alleging that,

following the beating, Haynes warned JC to improve his classroom behavior or else

Tyler would further beat him in the afternoon); see also id. ¶¶ 16, 19, 26, 29, 30, 59,

69, 108, 112, 115, 121.

      Although the Board does not contest that Haynes was professionally

“authorized, indeed commanded, to maintain discipline of her students,” Reply in

Support of Mot. to Dismiss at 10, ECF No. 55 (quoting Resp. to Mot. to Dismiss at

11), it contends that the form of discipline administered by Haynes was beyond the

scope of her employment, given that corporal punishment is prohibited by the State

of Illinois and the Board. See Mot. to Dismiss at 12–13. However, the scope of

employment includes acts that “may be regarded as methods, even though quite

improper ones, of carrying out the objective of the employment.” Coleman v. Smith,

814 F.2d 1142, 1149 (7th Cir. 1987) (internal quotation marks omitted); see also

Restatement (Second) of Agency § 230 (1958) (“An act, although forbidden, or done in

a forbidden manner, may be within the scope of employment”). For example, a

dramshop keeper may be liable under respondeat superior for a bouncer’s use of

excessive force against a patron even if the keeper did not authorize the bouncer to

use such force. See, e.g., Sunseri, 422 N.E.2d at 930.

      The Board’s reliance on Doe v. Woodridge Elementary School District No. 68

Board of Education, No. 4 C 8250, 2005 WL 910732 (N.D. Ill. Apr. 13, 2005), and Doe




                                           10
v. Sperlik, No. 5 C 1277, 2005 WL 3299818 (N.D. Ill. Nov. 30, 2005), is misplaced.

Those cases, unlike here, each involved teachers who sexually abused students. See

Woodridge Elementary, 2005 WL 910732, at *1; Sperlik, 2005 WL 3299818, at *1.

Such behavior cannot be said to have any conceivable connection to discipline or any

other school objective, see, e.g., Sperlik, 2005 WL 3299818, at * 3 (“Illinois has

consistently held that acts of sexual misconduct are per se unrelated to any employer’s

business.”).

      B.       The Board’s vicarious liability for Tyler’s actions

      The Board also argues that Gaines has not stated a respondeat superior claim

against the Board with respect to Tyler’s conduct, because Tyler was neither a Board

employee nor its agent at the time she allegedly beat JC. See Mot. to Dismiss at 9–

10. This is correct.

      Establishing respondeat superior requires, inter alia, “a showing that . . . a

principal/agent, master/servant, or employer/employee relationship existed.” Wilson

v. Edward Hosp., 981 N.E.2d 971, 978 (Ill. 2012). Gaines does not allege that Tyler

was an employee or direct agent of the Board. Rather, and for the first time in her

response to the motion to dismiss, Gaines argues that Tyler was acting as the Board’s

sub-agent when she beat JC. See Resp. to Mot. to Dismiss at 18; Restatement (Third)

of Agency § 3.15 (1) (2006) (“A subagent is a person appointed by an agent to perform

functions that the agent has consented to perform on behalf of the agent’s principal

and for whose conduct the appointing agent is responsible to the principal.”).




                                          11
      But, “[g]enerally, an agent cannot delegate his authority and have the services

performed by a sub-agent without express permission from the principal unless the

permission can be implied from the nature of the business or custom.” Cnota v.

Palatine Area Football Ass’n, 592 N.E.2d 196, 201 (Ill. App. Ct. 1992); Restatement

(Third) of Agency § 3.15 (2) (“An agent may appoint a subagent only if the agent has

actual or apparent authority to do so.”). Here, Plaintiff does not allege that the Board

expressly permitted Haynes to appoint a sub-agent for disciplining students, nor does

she present any facts to support the inference that the Board implicitly authorized

Haynes to delegate a sub-agent for the Board. And while Gaines argues that it is

possible that “Haynes had or believed she had actual or apparent authority from the

Board to engage Tyler,” Resp. to Mot. to Dismiss at 19, the relevant question is

whether Gaines’s respondeat superior claim “is not merely possible but plausible on

its face.” Usher v. United States, Dept. of Navy, No. 17 C 8052, 2019 WL 978664, at

*1 (N.D. Ill. Feb. 28, 2019) (citing Iqbal, 556 U.S. at 678); see also Twombly, 550 U.S.

at 555 (stating that, to survive a 12(b)(6) motion to dismiss, “[f]actual allegations

must be enough to raise a right to relief above the speculative level” (emphasis added)).

      Furthermore, while Gaines notes in passing that “an agent may delegate to a

subagent the performance of incidental mechanical and ministerial acts without

authorization from the principal,” Resp. to Mot. to Dismiss at 18; see AYH Holdings,

Inc. v. Avreco, Inc., 826 N.E.2d 1111, 1127 (Ill. App. Ct. 2005), she offers no argument,

nor does the amended complaint allege or suggest, that the disciplining of students

is an “incidental mechanical and ministerial act[].” Finally, Gaines also notes in




                                           12
passing that “one who volunteers services without an agreement for or expectation of

reward . . . may be a servant of the one accepting such services.” Resp. to Mot. to

Dismiss at 18 (citing Restatement (Third) of Agency § 225). But she does not explain

how this principle demonstrates that Tyler was the Board’s agent or sub-agent,

rather than an agent of Haynes.

                                    Conclusion

      For the foregoing reasons, the Board’s motion to dismiss is granted in part and

denied in part. Gaines’s claims against the Board on her own behalf are dismissed.

Additionally, the intentional tort claims asserted against the Board in Counts IV

through VIII and the respondeat superior claim in Count IX, to the extent it is based

upon Tyler’s conduct, also are dismissed. However, the motion to dismiss is denied

with respect to the Monell claim in Count I and the respondeat superior claim in

Count IX as it relates to Haynes’s conduct.


IT IS SO ORDERED.                                   ENTERED: 3/12/20


                                                    ______________________________
                                                    John Z. Lee
                                                    United States District Judge




                                         13
